t c summary opinion united_states tax_court eric l cox petitioner v commissioner of internal revenue respondent docket no 9608-15s l filed date eric l cox pro_se joseph e nagy for respondent summary opinion gerber judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to section unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times b the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case following a brief trial in this collection_due_process cdp case the remaining issues for our consideration are whether petitioner is entitled to contest the underlying liabilities and whether respondent’s decision to proceed with a levy was an abuse_of_discretion background petitioner filed a petition in response to a date notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination upholding a proposed levy regarding his unpaid trust fund recovery penalties tfrps for the last quarter of and the first two quarters of petitioner resided in california at the time his petition was filed on date respondent sent petitioner a letter trust funds recovery penalty letter proposing the assessment of tfrps against him under sec_6672 as a person required to collect account for and pay over withheld taxes for raiser construction co see sec_6672 petitioner had days within which to appeal the proposed assessment before respondent could assess see sec_6672 on date petitioner hand-delivered to the internal_revenue_service appeals_office and mailed by certified mail a letter to preserve his appeal rights the 60-day period would have expired on date but for the fact that march fell on a saturday which gave petitioner until date a monday within which to appeal respondent’s decision to assess see sec_7503 petitioner’s attempt to preserve his rights was one day late and respondent assessed the tfrps on date respondent received petitioner’s certified letter on date on date respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing petitioner submitted a timely form request for a collection_due_process or equivalent_hearing and a hearing before settlement officer linda l cochran was scheduled for date during a telephone hearing the settlement officer advised petitioner that even though he had not been permitted to contest the underlying tfrp liabilities because his protest was one day late he had had a prior opportunity for a hearing thereby precluding him from contesting the liabilities at the sec_6330 cdp hearing after the telephone hearing petitioner unsuccessfully attempted to show that the protest was actually mailed on date and he was then notified that respondent had determined to proceed with collection discussion sec_6331 authorizes the secretary to levy upon the property and property rights of a taxpayer who fails to pay a tax within days after notice_and_demand before the secretary may levy upon the taxpayer’s property the secretary must notify him or her of the secretary’s intention to make the levy sec_6331 the secretary must also notify the taxpayer of his or her right to a cdp hearing sec_6330 generally at the hearing a taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy sec_6330 once the settlement officer makes a determination the taxpayer may appeal the determination to this court sec_6330 the court has jurisdiction to review the commissioner’s administrative determination id petitioner sought to dispute the underlying tfrp liabilities during the cdp hearing the settlement officer advised petitioner that he had previously had the opportunity to dispute the underlying liabilities but had failed to timely perfect that opportunity nevertheless petitioner was not permitted to raise the merits of the underlying liabilities during the telephone cdp hearing petitioner testified during the trial that he had sold raiser construction co before the last quarter of and that the new owner not petitioner would have been the responsible_person in addition petitioner indicated that he had paid the employment_tax liabilities for all quarters that ended before he sold the company petitioner adduced written evidence at the trial showing when he had sold the company and he further indicated that the buyer’s testimony would support his position so we are faced with an anomalous circumstance where petitioner might have been able to successfully contest the underlying liabilities and the resulting question of whether it was an abuse of respondent’s discretion not to permit him to attempt to do so if the underlying liabilities were properly at issue we would have considered petitioner’s evidence and contentions de novo see 114_tc_604 moreover sec_6330 provides that a taxpayer may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability the tfrp liabilities are not subject_to deficiency procedures however the question remains as to whether petitioner had an opportunity to dispute them the commissioner is required to provide taxpayers with a notice of tfrps before assessment can be made respondent accomplished such notice by the date letter see sec_6672 132_tc_301 this court has held that receipt of a letter is an opportunity to dispute the liability in question within the meaning of sec_6672 and sec_6330 see eg solucorp ltd v commissioner tcmemo_2013_118 although petitioner attempted to dispute the tfrp liabilities his attempt was one day late one day beyond the 60-day period and under sec_6330 respondent is not authorized to waive the time restrictions of sec_6672 see 123_tc_1 aff’d 412_f3d_819 7th cir see also 116_tc_255 accordingly petitioner’s recourse would be to seek a refund by means of an administrative action or a court_proceeding after payment of a portion of the tfrps it seems curious that respondent would not consider petitioner’s evidence because it could have saved the government and parties time effort and expense if petitioner had been able to easily show that he was not liable for the tfrp liabilities we understand that respondent was precluded from considering petitioner’s appeal of the proposed assessment because it was untimely but respondent is not otherwise statutorily prohibited from considering petitioner’s arguments during the cdp hearing after an assessment has already been made nevertheless this court’s role is to review what has transpired and to decide whether there has been an abuse_of_discretion because respondent was not required to consider petitioner’s underlying liabilities as part of the cdp hearing respondent’s failure to do was not an abuse_of_discretion where the validity of the underlying tax_liability is not properly at issue we review the determination to sustain a collection action for abuse_of_discretion sego v commissioner t c pincite 114_tc_176 we consider whether the determination was arbitrary capricious or without sound basis in fact or law see eg 125_tc_301 aff’d 469_f3d_27 1st cir 112_tc_19 see also 568_f3d_710 9th cir aff’g in part tcmemo_2006_166 following a cdp hearing the settlement officer must determine whether to sustain the proposed levy action in making that determination sec_6330 requires the settlement officer to consider whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the proposed levy action balances the need for the efficient collection_of_taxes and the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary 117_tc_183 diamond v commissioner tcmemo_2012_90 slip op pincite see also sec_6320 we note that the settlement officer properly based her determination on the required factors the settlement officer verified that all legal and procedural requirements had been met considered the issues petitioner properly raised and determined that the proposed collection action appropriately balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that the collection action be no more intrusive than necessary accordingly the settlement officer did not abuse her discretion in sustaining the proposed levy and we sustain respondent’s determination to reflect the foregoing decision will be entered for respondent
